Order and judgment (one paper) of Supreme Court, New York County, entered March 2, 1973, inter alia, declaring the value of certain land as of October 1, 1965, to be $18,500,000, unanimously modified, on the law and on the facts, to the extent of reducing the value of such land to $11,500,000, and otherwise affirmed, without costs or disbursements. After the original appraisal of the land in issue was set aside because of the failure of the appraisers to use the correct date and to value the land as restricted to lease uses (Plaza Hotel Assoc, v. Wellington Assoc., 55 Mise 2d 483, affd. 28 A D 2d 1209, affd. on opn. at Special Term, 22 N Y 2d 846), the parties invested the court with power to fix the value of the raw land and of the land as improved by the Plaza Hotel, as of the appropriate date. On consent, a referee was appointed to hear and report. Each side offered appraisal testimony in support of its respective position. The value of the land is critical since it determines the rent payable to defendant, as well as the proportionate share of taxes to be borne by it. The history of the transaction and the need for valuation appear in the comprehensive opinions of Special Term (see 55 Mise 2d 483 and 73 Mise 2d 6) and in the dissenting memorandum of Chief Judge Breitel (22 N Y 2d 846) and requires no repetition here. In our view the defendant’s experts failed to give any significance to the purchase price paid by defendant for the (option to acquire its one-half interest in the land ($4,910,410.50); and Special Term failed to accord it controlling significance, particularly in view of its finding (which we affirm) that the underlying transaction was made at arm’s length between two sophisticated real estate operators. Upon the record before us, we find insufficient support for a land valuation in excess of the amount above indicated. Settle order on notice. Concur—Markewich, J. P., Nunez, Murphy, Tilzer’and Lane, JJ. [73 Misc 2d 6.]